

116 HR 6454 IH: Equity for Disaster Victims Act of 2020
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6454IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Smith of New Jersey (for himself and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo forgive certain disaster loans, and for other purposes.1.Short titleThis Act may be cited as the Equity for Disaster Victims Act of 2020.2.Community disaster loan forgivenessNotwithstanding any other provision of law, repayment shall be canceled for all uncollected amounts owed with respect to loans made by the Federal Government—(1)under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184); and(2)during the period beginning on January 1, 2011, and ending on the date of the enactment of this Act.3.Modification of applicability date for waiverSection 1210(a)(3) of the FAA Reauthorization Act of 2018 (42 U.S.C. 5155 note) is amended by striking January 1, 2016 and inserting January 1, 2011.